FILED
                             NOT FOR PUBLICATION                            JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DA JIN YU,                                       No. 09-72315

               Petitioner,                       Agency No. A099-473-843

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Da Jin Yu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the new standards governing adverse credibility determinations created

by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010).

We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the discrepancy between Yu’s testimony and his declaration regarding

when he was first introduced to Falun Gong, the lack of detail in Yu’s testimony

regarding the friend who he claimed introduced him to Falun Gong, and the

implausibility of the time line of events. See id. at 1040, 1046-47 (lack of detail is

an appropriate factor to consider under the REAL ID Act, as well as the ability to

consistently describe the events underlying the petitioner’s fear); Don v. Gonzales,

476 F.3d 738, 743 (9th Cir. 2007) (the implausibility of the petitioner’s story may

undermine credibility). In the absence of credible testimony, Yu’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

       We lack jurisdiction to review Yu’s unexhausted contention that he is

eligible for CAT relief. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    09-72315